United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-375
Issued: May 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2012 appellant filed a timely appeal from July 9 and October 29, 2012
decisions of the Office of Workers’ Compensation Programs (OWCP) denying a traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a traumatic injury on May 26,
2012 as alleged.
On appeal appellant asserts that he sustained a right inguinal hernia after pushing a heavy
box at work and that a postal customer provided a statement supporting his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 26, 2012 appellant, then a 51-year-old city carrier, filed a traumatic injury (Form
CA-1) claiming that he sustained a right groin strain that day when stepping from his postal
vehicle at 2:15 p.m. He stopped work on May 26, 2012.
In a May 26, 2012 report, an emergency room physician whose signature is illegible
diagnosed an inguinal hernia and took appellant off work.
In a June 4, 2012 letter, OWCP advised appellant that additional factual and medical
evidence was needed to establish his claim. It requested a factual statement describing the
mechanism of injury and a report from his physician explaining how the May 26, 2012 incident
caused the claimed hernia injury. Appellant was afforded 30 days to submit such evidence.
On May 31, 2012 Dr. Christopher R. Watters, an attending Board-certified surgeon,
performed a right umbilical and right inguinal hernia repairs surgery with mesh. He held
appellant off work from June 6 to 27, 2012. Dr. Watters submitted progress notes.
By decision dated July 9, 2012, OWCP denied appellant’s claim finding that fact of
injury was not established. It found that he did not provide a sufficient description of how the
claimed May 26, 2012 incident occurred.
In an August 30, 2012 letter, appellant requested reconsideration. He stated that on the
morning of May 26, 2012, he pushed a large parcel to his delivery vehicle using a mail hamper.
When appellant stepped from his postal vehicle to deliver the parcel to a customer, he felt a pull
in his right lower quadrant and cried out in pain. The customer’s associate assisted him in lifting
the parcel from the vehicle. Appellant noted that he was a renal dialysis patient using nocturnal
home dialysis equipment.
The postal customer provided a notarized August 20, 2012 statement describing that on
May 26, 2012 appellant “opened his vehicle door and as he stepped down, he exclaimed in pain.”
Her associate then assisted him in unloading a parcel from the delivery vehicle.
Appellant also submitted May 26, 2012 imaging studies of a right inguinal hernia, as well
as findings consistent with his use of home renal dialysis. Dr. Watters released appellant to light
duty on July 1, 2012 and to full duty on July 31, 2012.
By decision dated October 29, 2012, OWCP modified its July 9, 2012 decision to find
that the May 26, 2012 incident occurred at the time, place and in the manner alleged.2 It denied
the claim finding that causal relationship was not established. OWCP found that appellant did
not submit sufficient medical evidence addressing how pushing a mail hamper or stepping from
his delivery vehicle caused or contributed to the claimed hernia.

2

OWCP’s October 29, 2012 decision refers to a May 20, 2012 incident.
typographical error.

2

The Board finds that this is a

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6 Rationalized
medical opinion evidence is generally required to establish causal relationship. The opinion of
the physician must be based on a complete factual and medical background, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.7
ANALYSIS
Appellant claimed that he sustained a right inguinal hernia on May 26, 2012 when he
stepped from his delivery vehicle after pushing a hamper of mail earlier that day. OWCP
accepted that he stepped from his vehicle on May 26, 2012 as alleged. However, it denied the
claim as the medical evidence of record did not support a causal relationship between the
accepted incident and the claimed hernia.
In support of his claim, appellant submitted May 26, 2012 imaging studies and an
emergency room report diagnosing a right inguinal hernia. These forms do not mention that he
stepped from a postal vehicle that day. Dr. Watters, an attending Board-certified surgeon,
performed right inguinal and umbilical hernia repairs on May 31, 2012. He submitted progress
notes and released appellant to full duty as of July 31, 2012. Dr. Watters however did not
address a history of appellant’s May 26, 2012 work activities or attribute the diagnosed hernias

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

to any work-related cause. As he did not support that stepping from the postal vehicle caused the
claimed hernia, Dr. Watters’ opinion is insufficient to meet appellant’s burden of proof.8
The Board notes that OWCP advised appellant by June 4, 2012 letter of the need to
submit his physician’s opinion explaining how and why work factors would cause the claimed
injury. However, appellant did not submit such evidence. Therefore, he failed to meet his
burden of proof in establishing causal relationship.
On appeal, appellant asserts that he sustained the claimed hernia after pushing a heavy
box at work and that a postal customer wrote a notarized statement supporting his claim.
However, as stated above, he submitted insufficient medical evidence to establish the causal
relationship asserted. Appellant may submit new evidence or argument with a written request
for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a traumatic injury in
the performance of duty as alleged.

8

Deborah L. Beatty, supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 29 and July 9, 2012 are affirmed.
Issued: May 16, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

